Citation Nr: 1616987	
Decision Date: 04/28/16    Archive Date: 05/04/16

DOCKET NO.  14-08 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an effective date prior to April 12, 2000, for the grant of entitlement to service connection for bipolar disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel


INTRODUCTION

The Veteran served on active duty from January 1980 to April 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The December 2013 rating decision denied an effective date prior to April 12, 2000, for the grant of entitlement to service connection for bipolar disorder.  A notice of disagreement was received in January 2014, a statement of the case was issued in March 2014, and a substantive appeal was received in March 2014.
 
In July 2015, the Veteran testified at a personal hearing before a Decision Review Officer (DRO) at the Houston RO.  A transcript of this hearing was prepared and associated with the claims file.

In February 2016, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A transcript of this hearing was prepared and associated with the claims file.


FINDINGS OF FACT

1.  In January 2011, the RO effectuated the Board's November 2010 decision granting entitlement to service connection for bipolar disorder; the Veteran was notified of this determination by letter dated February 28, 2011, that included a notice of his procedural and appellate rights.  

2.  The Veteran did not submit a notice of disagreement with the assigned effective date for the grant of service connection for bipolar disorder within one year of the February 2011 rating decision notice.

3.  In February 2013, the Veteran submitted a claim for an earlier effective date for the award of service connection for bipolar disorder.


CONCLUSION OF LAW

The Veteran's freestanding claim for an effective date prior to April 12, 2000, for the award of service connection for bipolar disorder is not authorized by law.  38 U.S.C.A. §§ 5101, 5110, 7105 (West 2014); 38 C.F.R. §§ 20.204, 20.302, 20.1103, 20.1104 (2015); Rudd v. Nicholson, 20 Vet. App. 296 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 114 Stat. 2096 (2000), substantially amended the provisions of chapter 51 of title 38 of the United States Code, concerning the notice and assistance to be afforded to claimants in substantiating their claims.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (2000) (now codified as amended at 38 U.S.C.A. §§ 5103, 5103A (West 2014)).  In addition, VA published regulations, which were created for the purpose of implementing many of the provisions of VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified, in pertinent part, at 38 C.F.R. § 3.159 (2015)).

As will be explained below, the claim being decided herein lacks legal merit.  As the law, and not the facts, is dispositive of this claim, the duties to notify and assist imposed by the VCAA are not applicable to this claim.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002).  See also Manning v. Principi, 16 Vet. App. 534, 542-543 (2002) (the provisions of the VCAA have no effect on an appeal where the law, and not the underlying facts or development of the facts are dispositive in a matter).



II.  Earlier Effective Date

The Veteran seeks an effective date earlier than April 12, 2000, for the award of service connection for bipolar disorder.

In January 2011, the RO awarded service connection for bipolar disorder, effective April 12, 2000.  The Veteran was informed of this determination and of her right to appeal by letter dated February 28, 2011.  Thus, she had one year from the date of her notice of decision to appeal this determination.  See 38 C.F.R. §§ 20.300, 20.302.

The Veteran did not submit any written statements within the one year following the rating decision notice.  Any records of contact between the Veteran and VA pertained to establishing her direct deposit and the status of her dependents.  There is no statement within these documents that can reasonably be construed as reflecting disagreement with the effective date assigned for the award of service connection for bipolar disorder.  Thus, the Veteran did not file any statement that can be interpreted as a notice of disagreement with the assigned effective date for the grant of service connection for bipolar disorder within one year of the February 2011 notice letter.  

On February 26, 2013, VA received the Veteran's claim for an effective date of approximately five years prior to the current effective date of April 12, 2000, for the award of service connection for bipolar disorder.

In this case, the January 2011 decision and February 2011 notice letter awarded service connection for bipolar disorder, effective April 12, 2000.  The Veteran's current claim represents a freestanding earlier effective date claim that is challenging a prior final decision.  The United States Court of Appeals for Veterans Claims (Court) has held that a claimant may not challenge a decision that has become final due to a failure to appeal it.  See DiCarlo v. Nicholson, 20 Vet. App. 52, 55 (2006) ("Except as provided by law, when a case or issue has been decided and an appeal has not been taken within the time prescribed by law, the case is closed, the matter is ended, and no further review is afforded."); see also Sutton v. Nicholson, 20 Vet. App. 419, 424-25 (2006) (holding that, where the appellant receives notice of a decision and a fair opportunity to appeal it, there is no basis to abate the finality of the decision).

In Rudd v. Nicholson, the Court held that VA claimants may not properly file, and VA has no authority to adjudicate, a freestanding claim for an earlier effective date in an attempt to overcome the finality of an unappealed RO decision.  See Rudd, 20 Vet. App. 296, 299-300 (2006).  The Court reasoned that allowing such claims would vitiate the rule of finality.  Id. at 300.  

Here, the Veteran's current claim for entitlement to an effective date prior to April 12, 2000, for the award of service connection for bipolar disorder was filed almost one year after the January 2011 decision became final.  Accordingly, the Veteran's current claim for an effective date prior to April 12, 2000, for the award of service connection for bipolar disorder is a freestanding earlier effective date claim, and the Board must dismiss the appeal.  See Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994) (where law and not evidence is dispositive, claim should be denied or appeal terminated because of lack of legal merit or lack of entitlement under law).


ORDER

Entitlement to an effective date prior to April 12, 2000, for the grant of entitlement to service connection for bipolar disorder is denied.




____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


